Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pellacini (US 8713742 B2) in view of Weis (US 20090139041 A1).
A mop assembly comprising:
a handle assembly (101), the handle assembly including a handle member (101) having a first end (end of 101 received in 105) and a second end opposite (End at the top of the handle opposite 105) the first end (See figure 2);
a connecting member (105) having a handle receiver (See figure 3 where 105 receives 101) connected to the first end of the handle member (See Figure 3); the connecting member having a front side (Annotated Figure A), a rear side opposite the front side (Annotated Figure A), and a bottom side between the front side and the rear side arranged opposite the handle receiver (Annotated Figure A); 
wherein the bottom side includes a primary receiver (105a and 105b) and the front side includes a brush receiver (107a);
a wringing mechanism (103 in combination with 105a and 105b and 107 See Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”) connected to the primary receiver (See Col 6 line 10-16 “This movement causes rod coupler 112, which is engaged to hinged connector 107 at rod mating groove 107e, to "pull" hinged connector 107. Meanwhile, hinge portion 107c bends because swivels 105a remain static, although swivel connectors 105b pivot. The net effect is that sponge 111a is folded over against itself and wrung.”);
a flexible cleaning member (111) connected to the primary receiver, wherein the wringing mechanism is configured to wring any excess moisture from the flexible cleaning member (See Col 6 line 10-16 “This movement causes rod coupler 112, which is engaged to hinged connector 107 at rod mating groove 107e, to "pull" hinged connector 107. Meanwhile, hinge portion 107c bends because swivels 105a remain static, although swivel connectors 105b pivot. The net effect is that sponge 111a is folded over against itself and wrung.”); and
a scrubbing brush (109) attached to the brush receiver (105), wherein the scrubbing brush (109) includes a base structure (annotated Figure B) and an attachment structure (annotated Figure B), wherein a plurality of bristles that extend from a front side of the base structure (annotated Figure B).
However, Pellacini does not explicitly teach a scrubbing brush that is releasably attached to the brush receiver. 
Although Weis does teach a similar configuration in which a scouring pad (16) is releasably attached to a receiver (15) (See Weis Para [0030] “In this manner a used scouring body 16 can be removed from the coupling 15 as needed with the application of a small amount of force and can be replaced with a new scouring body 16.”). 


    PNG
    media_image1.png
    756
    551
    media_image1.png
    Greyscale

Annotated Figure A: Figure 6 of Pellacini

    PNG
    media_image2.png
    208
    358
    media_image2.png
    Greyscale

Annotated Figure B: Figure 5 of Pellacini

Regarding Claim 2, Pellacini teaches all the limitations of claim 1 but does not explicitly teach wherein the brush receiver includes: a base surface; a first engaging member extending from the front side of the connecting member above a first portion of the base surface, wherein a first slot is created between the first engaging member and the base surface; and a second engaging member extending from the front side of the connecting member above a second portion of the base surface, wherein a second slot is created between the second engaging member and the base surface.
However, Weis does teach wherein the brush receiver includes: a base surface; a first engaging member extending from the front side of the connecting member above a first portion of the base surface (See Annotated Figure C), wherein a first slot is created between the first engaging member and the base surface (See Annotated Figure D); and a second engaging member extending from the front side of the connecting member above a second portion of the base surface (See Annotated Figure C), wherein a second slot is created between the second engaging member and the base surface (See Annotated Figure D).

    PNG
    media_image3.png
    372
    389
    media_image3.png
    Greyscale

Annotated Figure C: Figure 4 of Weis

    PNG
    media_image4.png
    358
    798
    media_image4.png
    Greyscale

Annotated Figure D: Figure 7 of Weis

Regarding Claim 3, Pellacini as modified teaches all the limitations of claim 2. And in addition, Weis teaches wherein the brush receiver (105) further includes a first retention member (Annotated Figure E) located on an outward facing surface of the front side of the connecting member (See Annotated Figure E), and
the attachment structure of the scrubbing brush includes a tab assembly connected to the base structure of the scrubbing brush (Annotated Figure F), wherein the tab assembly engages the first retention member to help secure the scrubbing brush to the connecting member (See Annotated Figure F).

    PNG
    media_image5.png
    241
    434
    media_image5.png
    Greyscale

Annotated Figure E:  Figure 9 of Weis

    PNG
    media_image6.png
    411
    611
    media_image6.png
    Greyscale

Annotated Figure F: Figure 3 of Weis
Regarding Claim 4, Pellacini as modified teaches all the limitations of claim 3. And in addition, Weis teaches wherein the brush receiver (part of 15 of Weis attached to the connecting member) further includes a second retention member (Annotated Figure E) that extends upward from the base surface of the brush receiver (See Annotated Figure E) and the attachment structure (part of 15 of Weis attached to the scrubbing brush) includes a central engagement member (See Annotated Figure E) that contacts the second retention member to help secure the scrubbing brush to the connecting member (See Annotated Figure E).

Regarding Claim 5, Pellacini as modified teaches all the limitations of claim 3. And in addition, Weis teaches wherein the base structure (base of scrub brush of Weis) further includes a rear side (Back surface of scrub brush of Weis)  opposite the front side (front of 15 where bristles 16 extend from), a top side (top side of Weis 15 facing handle 6) extending between the front side and the rear side (See figure 3), a bottom side (bottom side of Weis 15 facing 4) opposite the top side (See figure 3), a first end extending between the top side and the bottom side (See Annotated Figure F, rounded corner of 15), and a second end opposite the first end (See Annotated Figure F, rounded corner of 15), and wherein the attachment structure includes a pair of rails (See figure 3 of Weis and 7, where rails extend into the slots shown in figure 7) located on a portion of the rear side of the base structure (See Tab assembly that extends from rear half of the base structure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scrubbing brush and receiving device of Pellacini to be releasably attached as advantageously taught by Weis in order to allow for the user to release the scrubbing brush in case of wear or release the scrubbing brush with a different brush or pad in order to increase the utility and usability of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pellacini (US 8713742 B2) and Weis (US 20090139041 A1) as modified in claim 1 and in further view of Laux (US 6336240 B1).

Regarding Claim 10, Pellacini and Weis teaches all the limitations of claim 3 but does not explicitly teach wherein the tab assembly comprises: a pivoting tab with a first end located furthest from the base structure, a second end opposite the first end located nearest the base structure, an upper surface, a lower surface opposite the upper surface, and a pivot member extending from the lower surface, wherein the pivot member contacts the outward facing surface of the front side of the connecting member creating a gap between the lower surface of the pivoting tab and the outward facing surface of the brush receiver, 
	However, Laux does teach a similar cleaner with a tab assembly, wherein the tab assembly comprises: a pivoting tab (54) with a first end located furthest from the base structure (see figure 2, where 54 extends towards 60), a second end opposite the first end located nearest the base structure (See Annotated Figure G), an upper surface (See Annotated Figure G), a lower surface opposite the upper surface (See Annotated Figure G), and a pivot member extending from the lower surface (56) , wherein the pivot member contacts the outward facing surface of the front side of the connecting member creating a gap between the lower surface of the pivoting tab and the outward facing surface of the brush receiver (Col 3 Line 46-58 “the receptor structure in the mop head 12 comprises passages 58 located adjacent the front corners of the mop head 12 and extending between the front edge 18 and the top side 14. The passages 58 are adapted to receive the tabs 54 therethrough, and the tabs 54 are further received within recesses 60 defined in the top surface 14 of the mop head. During mounting of the accessory member 48 to the mop head 12, the tabs 54 are pivoted downwardly into the recesses 60, and the tabs 54 preferably include a pair of outwardly extending nub portions 62, 64 (FIG. 8) for catching underneath corresponding ledge areas 66, 68 defined within the recesses 60 to thereby retain the tabs 54 in their downwardly pivoted position.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Pellacini and Weis, to include tabs in order to further secure and lock the scrubbing brush to the primary receiver in order to releasably secure it, and to secure the brush into a specific spot, so that it does not move undesirably during cleaning.

    PNG
    media_image7.png
    406
    754
    media_image7.png
    Greyscale

Annotated Figure G: Figure 2 of Laux
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pellacini (US 8713742 B2) in view of Weis (US 20090139041 A1).

Regarding Claim 12 Pellacini teaches A cleaning implement comprising:
a handle assembly (101), the handle assembly including an elongated handle member (101) and a lever (103) connected to the elongated handle member (101);
a connecting member (105 see Annotated Figure A) having a handle receiver (105c) attached to an end of the elongated handle member(see Figure 10 and Annotated Figure A); the connecting member having a front side (Annotated Figure A), a rear side opposite the front side (Annotated Figure A), a bottom side between the front side and the rear side arranged opposite the handle receiver (Annotated Figure A);
wherein the bottom side includes a primary receiver (105a and 105b) and the front side includes a brush receiver (107a);
a wringing mechanism (See Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”) connected to the primary receiver (See Col 6 line 10-16 “This movement causes rod coupler 112, which is engaged to hinged connector 107 at rod mating groove 107e, to "pull" hinged connector 107. Meanwhile, hinge portion 107c bends because swivels 105a remain static, although swivel connectors 105b pivot. The net effect is that sponge 111a is folded over against itself and wrung.”) wherein movement of the wringing mechanism is controlled by the lever (Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”);
a primary cleaning member (111a) that is releasably engaged with the wringing mechanism (See Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”), wherein the wringing mechanism is configured to wring any excess moisture from the primary cleaning member by folding a first end of the primary cleaning member toward a second end of the primary cleaning member (See Figure 8 of Pellacini); and
a secondary cleaning member (109) attached to the secondary receiver (Annotated Figure B, attachment structure), the secondary cleaning member (109) having a base structure (Back base of 109) with a cleaning structure extending from a first side (Bristles of 109) of the base structure, But does not explicitly teach a pair of rails located on a second side of the base structure, and a tab assembly located on a third side of the base structure, wherein the third side is located between the first side and the second side, wherein the pair of rails slidably engage a pair of slots of the secondary receiver, the tab assembly engages a first retention member located on an outward facing surface of the secondary receiver to help secure the secondary cleaning member to the connecting member.
And Weis teaches, a similar configuration in which a scouring pad (16) is releasably attached to a receiver (15) (See Weis Para [0030] “In this manner a used scouring body 16 can be removed from the coupling 15 as needed with the application of a small amount of force and can be replaced with a new scouring body 16.”)
wherein the attachment structure includes a pair of rails (See figure 3 of Weis and 7, where rails extend into the slots shown in figure 7) located on a portion of the second side of the base structure (See Tab assembly that extends from rear half of the base structure). 
 a tab assembly located on a third side of the base structure (Annotated Figure F), wherein the third side is located between the first side and the second side (See Annotated Figure F where tab is located on the side of 16), the tab assembly engages a first retention member (See Annotated Figure E) located on an outward facing surface of the secondary receiver (See Annotated Figure C) to help secure the secondary cleaning member (16) to the connecting member (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the scrubbing brush and receiving device of Pellacini to be releasably attached as advantageously taught by Weis in order to allow for the user to release the scrubbing brush in case of wear or release the scrubbing brush with a different brush or pad in order to increase the utility and usability of the device.

Regarding Claim 15 Pellacini as modified teaches all the limitations of claim 12. and in addition Weis teaches wherein the first retention member is a raised protrusion extending from the outward facing surface of the secondary receiver (See Annotated Figure E), and wherein the first retention member includes a ramped surface (See Annotated Figure E, forward portion of retention member) and an engaging surface opposite the ramped surface (Back side of retention member), wherein the engaging surface confronts a stop surface that extends from a lower surface of the tab assembly (See figure 3 of Weis).

Regarding Claim 16, Pellacini as modified teaches all the limitations of claim 12, and in addition teaches wherein the primary cleaning member is a sponge-based cleaning member (Pellacini 111a Col 5 Line 51), and the secondary cleaning member is a scrubbing brush (109).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pellacini (US 8713742 B2) and Weis (US 20090139041 A1) as modified in claim 1 and in further view of Laux (US 6336240 B1).

 Regarding Claim 13, Pellacini as modified teaches all the limitations of claim 12 but does not explicitly teach wherein the tab assembly comprises: a pivoting tab with a first end located furthest from the base structure, a second end opposite the first end located nearest the base structure, an upper surface, a lower surface opposite the upper surface and a pivot member extending from the lower surface, wherein the pivot member contacts an outward facing surface of the secondary receiver creating a gap between the lower surface and the outward facing surface of the secondary receiver.
However, Laux does teach a similar cleaning which includes a pivoting tab (54) with a first end located furthest from the base structure (see figure 2, where 54 extends towards 60), a second end opposite the first end located nearest the base structure (See Annotated Figure G), an upper surface (See Annotated Figure G), a lower surface opposite the upper surface (See Annotated Figure G), and a pivot member extending from the lower surface (56), wherein the pivot member contacts an outward facing surface of the secondary receiver creating a gap between the lower surface and the outward facing surface of the secondary receiver (Col 3 Line 46-58 “the receptor structure in the mop head 12 comprises passages 58 located adjacent the front corners of the mop head 12 and extending between the front edge 18 and the top side 14. The passages 58 are adapted to receive the tabs 54 therethrough, and the tabs 54 are further received within recesses 60 defined in the top surface 14 of the mop head. During mounting of the accessory member 48 to the mop head 12, the tabs 54 are pivoted downwardly into the recesses 60, and the tabs 54 preferably include a pair of outwardly extending nub portions 62, 64 (FIG. 8) for catching underneath corresponding ledge areas 66, 68 defined within the recesses 60 to thereby retain the tabs 54 in their downwardly pivoted position.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Pellacini, to include tabs in order to further secure and lock the scrubbing brush to the primary receiver in order to releasably secure it, and to secure the brush into a specific spot, so that it does not move undesirably during cleaning.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pellacini (US 8713742 B2) and Weis (US 20090139041 A1) and in further view of Morad (US 7260864 B1).
Regarding Claim 6, Pellacini as modified teaches all the limitations of claim 6, but does not teach the first and second rails having rear surfaces, outboard surfaces, inboard surfaces, wherein the outboard surfaces are generally parallel.
However, Morad does teach a first rail (See Annotated Figure H), the first rail having a first rear surface (See Annotated Figure H), a first outboard surface (See Annotated Figure H), a first inboard surface (See Annotated Figure H), wherein the first inboard surface diverges from the first outboard surface (See Annotated Figure H), and a second rail (See Annotated Figure H), the second rail (See Annotated Figure H) having a second rear surface (See Annotated Figure H), a second outboard surface (See Annotated Figure H), a second inboard surface (See Annotated Figure H), wherein the second inboard surface diverges from the first outboard surface (See Annotated Figure H), and wherein the first outboard surface and the second outboard surface are generally parallel to each other  (See Annotated Figure H).

Regarding Claim 7, Pellacini and Weis teach all the limitations of claim 6. and in addition Morad teaches wherein the first rail has a first outward facing surface extending from the top side of the base structure towards the first outboard surface (annotated figure H, extends from top side via surface 50), and the second rail has a second outward facing surface extending from the bottom side of the base surface towards the second outboard surface (annotated figure H , extends from bottom side via surface 50), wherein the first outward facing surface forms a first acute angle with the first rear surface (first outward surface is at an angle, see figure 2-6).
	
Regarding Claim 8, Pellacini and Weis teach all the limitations of claim 7. And in addition, Morad teaches wherein when the scrubbing brush is slidably engaged with the brush receiver (Scrub brush is capable of sliding along rails), the first outward facing surface (Annotated figure H) confronts an inward facing surface of the first engaging member (24 of Morad, see figure 2-6).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the rails of Pellacini as modified by Weis to adapt the structure of the rails as advantageously taught by Morad, in order to provide additional strength to the connection. See Col 9 Line 12-16 “Optionally, an internal rail 98 can also be molded onto the rear surface 60 of elongated base 50 and respectively positioned on the exterior sides of first and second transverse side members 90 and 94 to give them extra strength.”

    PNG
    media_image8.png
    513
    665
    media_image8.png
    Greyscale

Annotated Figure H: Figure 3 of Morad
	


Allowable Subject Matter
Claims 18-20 allowed.
Claims 9, 11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, Pellacini, Weis and Morad do not alone or in combination, teach, suggest or make obvious wherein the first rail further includes a first guide surface that extends between the first outboard surface and the first inboard surface, wherein the first guide surface forms an acute angle with the first inboard surface.
Further modification of Pellacini, Weis and Morad is not obvious as there is no reason to further modify the structure of the rail to include a guide surface that extends between the first outboard surface and the first inboard surface, wherein the first guide surface forms an acute angle with the first inboard surface. As modifying the structure of the rails would interfere with modification of Morad increasing the strength of the rails of Weis.
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 9) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Regarding Claim 11, Pellacini and Weis teach all the limitations of claim 10 and in addition teaches wherein the first retention member (Annotated Figure E) is a raised protrusion extending from the outward facing surface of the brush receiver (See Annotated Figure E), but neither teach and wherein the first retention member has a ramped surface and an engaging surface that confronts a stop surface on the pivoting tab.
Pellacini and Weis do not alone or in combination teach, suggest or make obvious wherein the first retention member has a ramped surface and an engaging surface that confront a stop surface on the pivoting tab as adding a stop member to the engaging surface would interfere with the connection of the scrubbing brush and the brush receiver.
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 11) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Regarding Claim 14, Pellacini and Weis teach all the limitations of claim 13 and in addition teaches wherein the first retention member (See Annotated Figure E) is a raised protrusion extending from the outward facing surface of the secondary receiver (15 of Weis, see Annotated Figure E) but neither teach and wherein the first retention member is received in a pocket located in the lower surface of the pivoting tab.
Pellacini and Weis do not alone or in combination teach, suggest or make obvious wherein the first retention member is received in a pocket located in the lower surface of the pivoting tab. Further modification would not be obvious, as doing so would disrupt the attachment mechanism of Weis.
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 14) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Regarding Claim 17, Pellacini and Weis teach  A mop assembly comprising:
a base surface (Front surface of 105);
a first engaging member (Annotated Figure C) extending from the first side above a first portion of the base surface (Annotated Figure C), wherein a first slot of the pair of slots is created between the first engaging member and the base surface (See Figure 8 of Weis, where attachment member 15 creates two slots, via first and second engagement members (labeled in Annotated Figure C)); and
a second engaging member (Annotated Figure C) extending from the first side above a second portion of the base surface (Annotated Figure C), wherein a second slot of the pair of slots is created between the second engaging member and the base surface, wherein the secondary receiver further includes a second retention member that extends upward from the base surface (See Figure 8 of Weis, where attachment member 15 creates two slots, via first and second engagement members (labeled in Annotated Figure C)); 
a central engagement member (Annotated Figure F) that contacts the second retention member to help secure the secondary cleaning member to the connecting member (See Annotated Figure F) but does not teach wherein the central engagement member is located between the pair of rails. 
Pellacini and Weis do not alone or in combination teach, suggest or make obvious, wherein the central engagement member is located between the pair of rails. Further modification is not obvious as modifying the central engagement member to be located between the pair of rails would destroy the attachment mechanism of Weis.
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 17) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.


Regarding Claim 18, Pellacini teaches, a handle assembly (101), the handle assembly including an elongated handle member (101) and a lever (103) connected to the elongated handle member (101);
a connecting member (105) having a handle receiver attached to an end of the elongated handle member (101); the connecting member having a front side (See Annotated Figure A), a rear side opposite the front side (See Annotated Figure A), a bottom side between the front side and the rear side arranged opposite the handle receiver (See Annotated Figure A);
wherein the bottom side includes a primary receiver (105a and 105b) and the front side includes a brush receiver (See Annotated Figure B, Attachment Structure), the brush receiver includes:
a wringing mechanism (See Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”) connected to the primary receiver of the connecting member (See Col 6 line 10-16 “This movement causes rod coupler 112, which is engaged to hinged connector 107 at rod mating groove 107e, to "pull" hinged connector 107. Meanwhile, hinge portion 107c bends because swivels 105a remain static, although swivel connectors 105b pivot. The net effect is that sponge 111a is folded over against itself and wrung.”) wherein movement of the wringing mechanism is controlled by the lever (Col 6 Line 8-10 “To wring sponge 111a, pressure applying member 103 is moved distally and axially relative to hollow mop handle 101.”);
a sponge-based cleaning member (111a) that is releasably engaged with the wringing mechanism (103), wherein the wringing mechanism is configured to wring any excess moisture from the sponge-based cleaning member by folding a first end of the sponge-based cleaning member toward a second end of the sponge-based cleaning member (See Col 6 line 10-16 “This movement causes rod coupler 112, which is engaged to hinged connector 107 at rod mating groove 107e, to "pull" hinged connector 107. Meanwhile, hinge portion 107c bends because swivels 105a remain static, although swivel connectors 105b pivot. The net effect is that sponge 111a is folded over against itself and wrung.”); and
a scrubbing brush (109) attached to the brush receiver (105), the scrubbing brush including:
a base structure (base of 109 that bristles extend from) with a plurality of bristles extending from a first side of the base structure (See bristles extending from 109), a pair of rails located on a second side of the base structure
However, Pellacini does not teach:
a scrubbing brush releasably attached to the brush receiver.
a base surface;
a first engaging member extending from the front side of the connecting member above a first portion of the base surface, wherein a first slot of a pair of slots is created between the first engaging member and the base surface;
a second engaging member extending from the front side of the connecting member above a second portion of the base surface, wherein a second slot of the pair of slots is created between the second engaging member and the base surface;
a first retention member formed as a raised protrusion on an outward facing surface of the connecting member; and
a second retention member extending upward from the base surface (Annotated Figure E); 
a central engagement member located between the pair of rails,
a tab assembly located on a third side of the base structure, wherein the third side is located between the first side and the second side, and
wherein the pair of rails of the scrubbing brush slidably engage the pair of slots of the brush receiver, the tab assembly engages the first retention member, and the central engagement member contacts the second retention member to secure the scrubbing brush to the connecting member.
Although Weis does teach:
a similar configuration in which a scouring pad (16) is releasably attached to a receiver (15) (See Weis Para [0030] “In this manner a used scouring body 16 can be removed from the coupling 15 as needed with the application of a small amount of force and can be replaced with a new scouring body 16.”)
a base surface (Annotated Figure C);
a first engaging member (Annotated Figure C) extending from the front side of the connecting member above a first portion of the base surface (Annotated Figure C), wherein a first slot of a pair of slots is created between the first engaging member and the base surface (Annotated Figure D);
a second engaging member (Annotated Figure C) extending from the front side of the connecting member above a second portion of the base surface (Annotated Figure C), wherein a second slot of the pair of slots is created between the second engaging member and the base surface (Annotated Figure D);
a first retention member (Annotated Figure E) formed as a raised protrusion on an outward facing surface of the connecting member (annotated Figure E); and
a second retention member extending upward from the base surface (Annotated Figure E); 
a tab assembly located on a third side of the base structure (Annotated Figure F), wherein the third side is located between the first side and the second side (See Annotated Figure F where tab is located on the side of 16), and 
a pair of rails (See figure 3 of Weis and 7, where small rails extend into the slots shown in figure 7) located on a second side (See Tab assembly that extends from rear half of the base structure), the tab assembly engages the first retention member, and the central engagement member contacts the second retention member to secure the scrubbing brush to the connecting member.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Pellacini, to include tabs in order to further secure and lock the scrubbing brush to the primary receiver in order to releasably secure it, and to secure the brush into a specific spot, so that it does not move undesirably during cleaning.
Pellacini as modified does not alone or in combination teach, suggest or make obvious, wherein the central engagement member is located between the pair of rails. Further modification is not obvious as modifying the central engagement member to be located between the pair of rails would destroy the attachment mechanism of Weis.
Thus, one would only arrive at the claimed invention (see specific claim language of Claim 18) by using improper hindsight reasoning using knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Due to their dependency on claim 18, 19 and 20 are also indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenkiewicz (US 20140084079 A1) teaches a cleaner with a portion attached to the head via pivoting tabs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                              
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723